DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the amendments filed on May 19, 2022. Claims 1-19 are have not been amended; and claims 1-19 are pending and examined below.


Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Werkelin Ahlin et al. (U.S. Patent No. 9,112,849).
With regard to claim 1, Werkelin Ahlin teaches a method for media presentation in a vehicle ([abstract] Methods, systems, and/or devices for controlling media presentation at a shared media presentation system), the method comprising: 
at a first wireless device ([abstract] a server system authorizes a first electronic device associated with a first user to control a media presentation system):  
     receiving a Bluetooth Low Energy (BLE) ([col. 13, lines 30-35] the client device 102-1 transmits (e.g., broadcasts) a message indicating availability of the created hotspot and the client device 102-2 detects the created hotspot (or the transmitted message) through a wireless networking technology (e.g., Bluetooth, Bluetooth, Bluetooth Low Energy,…) advertising message from a user interface (UI) device (Figs. 6A-7; [col. 7, lines 50-55] presenting media content (e.g., media content streams, media content files, advertisements, web pages, videos, audio, games, etc.), wherein the BLE advertising message is receivable by wireless devices located in a vicinity of the UI device ([col. 13, lines 30-35] the client device 102-1 transmits (e.g., broadcasts) a message indicating availability of the created hotspot and the client device 102-2 detects the created hotspot (or the transmitted message) through a wireless networking technology (e.g., Bluetooth, Bluetooth, Bluetooth Low Energy,… After the client device 102-2 detects the created hotspot, in some implementations, the user interface 204 of client device 102-2 is updated (e.g., by user interface module 220) to display the join hotspot affordance 608 (e.g., within media application 222); 
     responsive to a receipt of the BLE advertising message from the UI device ([col. 13, lines 30-35]):  
 	waking up an application module of the first wireless device ([col. 5, lines 27-30] the client device 102-1 further includes a media presentation sharing module 230 of media application 222 (as shown in FIG. 2 and described in more detail below).  The media presentation sharing module 230 allows a user of client device 102-1, in some implementations, to indicate availability of the media presentation system for use by one or more other electronic devices (e.g., client device 102-2) and/or to provide access by the one or more other electronic devices to the media presentation system); 
 	authorizing, using the application module, the UI device to remotely control media presentation as presented by the application module ([col. 8, lines 19-23] a media content browsing module 232 for providing controls and/or user interfaces enabling a user to navigate, select for playback, and otherwise control or interact with media content, whether the media content is stored locally or remotely); and   
 	determining, using the application module, whether the first wireless device is paired or is in a current cabled connection ([col. 5, lines 10-25] The media presentation system, in some implementations, may be part of the client device 102, such as built-in speakers or a screen, or may be separate from the client device 102, such as a wirelessly coupled speaker (e.g., speaker 108-1)) with a vehicle head unit of the vehicle ([col. 6, lines 10-14] Media Presentation System 108-n) are capable of receiving media content (e.g., from the media content server 104) and presenting the received media content.  For example, in some implementations, speaker 108-1 is a component of a network-connected audio/video system (e.g., a home entertainment system, a radio/alarm clock with a digital display, or an infotainment system of a vehicle)); and 
     upon a determination that the first wireless device is paired or is in a current cabled connection with the vehicle head unit, selecting the first wireless device for subsequent communication with the UI device to enable the UI device to continue to remotely control the media presentation as presented by the application module of the first wireless device ([col 1, lines 55-62] For example, a host of a social gathering will use a device associated with the host to create a hotspot that allows guests to use the host's media presentation system(s) (e.g., one or more network-connected speakers).  Such a request can be made in many ways, such as via a mobile phone (e.g., smart phone), a tablet computer, a laptop computer, another mobile device, a desktop computer, or other electronic device; [col. 2, lines 16-20] One or more networks (e.g., network(s) 112) communicably connect each component of the media content delivery system 100 with other components of the media content delivery system 100; [col. 4, lines 65] – [col. 5, lines 6] As pictured in FIG. 1, client device 102-1 is able to communicate directly (e.g., through a wired connection or through a short-range wireless signal, such as those associated with BLUETOOTH/BTLE communication technologies, radio-frequency-based near field communication technologies, infrared communication technologies, etc.) with media presentation systems 108, while client device 102-2 only communicates with the media presentation systems 108 through network(s) 112); and 
     upon a determination that the first wireless device is not paired with the vehicle head unit and is not in a current cabled connection with the vehicle head unit, terminating the authorization of the UI device to remotely control media presentation as presented by the application module ([col. 17, lines 19-24] Additionally, in some implementations, the first user of the first electronic device destroys a hotspot associated with the authentication token (e.g., by interacting with the media presentation sharing module 230 of media application 222) and thus revokes sharing of a media presentation system (e.g., at the end of a party)).

With regard to claim 2, the limitations are addressed above and Werkelin Ahlin teaches wherein the UI device is separate and distinct from the vehicle head unit of the vehicle (Figs. 6A-7, client device 102-1; [col. 5, lines 21-26] The media presentation system, in some implementations, may be part of the client device 102, such as built-in speakers or a screen, or may be separate from the client device 102, such as a wirelessly coupled speaker (e.g., speaker 108-1); [col. 6, lines 10-14] an infotainment system of a vehicle).

With regard to claim 3, the limitations are addressed above and Werkelin Ahlin teaches wherein the UI device is mounted to a structure of the vehicle ([col. 5, lines 21-26] for example, in some implementations, speaker 108-1 is a component of a network-connected audio/video system (e.g., a home entertainment system, a radio/alarm clock with a digital display, or an infotainment system of a vehicle).  In some implementations, media presentation systems thus are devices to which the media content server 104 can send media content.  For example, media presentation systems include computers, dedicated media players, network-connected stereo and/or speaker systems, network-connected vehicle media systems, network-connected televisions, network-connected DVD players, and universal serial bus (USB) devices used to provide a playback device with network connectivity, and the like).

With regard to claim 4, the limitations are addressed above and Werkelin Ahlin teaches wherein the BLE ([col. 13, lines 30-35] the client device 102-1 transmits (e.g., broadcasts) a message indicating availability of the created hotspot and the client device 102-2 detects the created hotspot (or the transmitted message) through a wireless networking technology (e.g., Bluetooth, Bluetooth, Bluetooth Low Energy,…) advertising message is broadcast by the UI device (Figs. 6A-7; [col. 7, lines 50-55] presenting media content (e.g., media content streams, media content files, advertisements, web pages, videos, audio, games, etc.) in response to a predefined vehicle operation ([col. 6, lines 10-14] an infotainment system of a vehicle).

With regard to claim 5, the limitations are addressed above and Werkelin Ahlin teaches wherein the predefined vehicle operation is a vehicle start operation ([col. 6, lines 10-14] an infotainment system of a vehicle). 

With regard to claim 6, the limitations are addressed above and Werkelin Ahlin teaches wherein authorizing, using the application module, the UI device to remotely control media presentation as presented by the application module includes: 
 	authorizing the UI device to remotely control media presentation as presented by the application module wirelessly using Bluetooth technology ([col 1, lines 55-62] For example, a host of a social gathering will use a device associated with the host to create a hotspot that allows guests to use the host's media presentation system(s) (e.g., one or more network-connected speakers).  Such a request can be made in many ways, such as via a mobile phone (e.g., smart phone), a tablet computer, a laptop computer, another mobile device, a desktop computer, or other electronic device; [col. 2, lines 16-20] One or more networks (e.g., network(s) 112) communicably connect each component of the media content delivery system 100 with other components of the media content delivery system 100; [col. 4, lines 65] – [col. 5, lines 6] As pictured in FIG. 1, client device 102-1 is able to communicate directly (e.g., through a wired connection or through a short-range wireless signal, such as those associated with BLUETOOTH/BTLE communication technologies, radio-frequency-based near field communication technologies, infrared communication technologies, etc.) with media presentation systems 108, while client device 102-2 only communicates with the media presentation systems 108 through network(s) 112).

With regard to claim 7, the limitations are addressed above and Werkelin Ahlin teaches wherein determining, using the application module, whether the first wireless device is paired or is in a current cabled connection ([col. 5, lines 10-25] The media presentation system, in some implementations, may be part of the client device 102, such as built-in speakers or a screen, or may be separate from the client device 102, such as a wirelessly coupled speaker (e.g., speaker 108-1)) with a vehicle head unit of the vehicle ([col. 6, lines 10-14] Media Presentation System 108-n) are capable of receiving media content (e.g., from the media content server 104) and presenting the received media content.  For example, in some implementations, speaker 108-1 is a component of a network-connected audio/video system (e.g., a home entertainment system, a radio/alarm clock with a digital display, or an infotainment system of a vehicle)) includes determining whether the first wireless device is wirelessly paired using Bluetooth technology ([col. 13, lines 30-35] the client device 102-1 transmits (e.g., broadcasts) a message indicating availability of the created hotspot and the client device 102-2 detects the created hotspot (or the transmitted message) through a wireless networking technology (e.g., Bluetooth, Bluetooth, Bluetooth Low Energy,… After the client device 102-2 detects the created hotspot, in some implementations, the user interface 204 of client device 102-2 is updated (e.g., by user interface module 220) to display the join hotspot affordance 608 (e.g., within media application 222).

With regard to claim 8, the limitations are addressed above and Werkelin Ahlin teaches wherein determining, using the application module, whether the first wireless device is paired or is in a current cabled connection ([col. 5, lines 10-25] The media presentation system, in some implementations, may be part of the client device 102, such as built-in speakers or a screen, or may be separate from the client device 102, such as a wirelessly coupled speaker (e.g., speaker 108-1)) with a vehicle head unit of the vehicle ([col. 6, lines 10-14] Media Presentation System 108-n) are capable of receiving media content (e.g., from the media content server 104) and presenting the received media content.  For example, in some implementations, speaker 108-1 is a component of a network-connected audio/video system (e.g., a home entertainment system, a radio/alarm clock with a digital display, or an infotainment system of a vehicle)) includes determining whether the first wireless device is in a current cabled connection with said vehicle head unit of the vehicle via a Universal Serial Bus (USB) connection or an auxiliary (AUX) connection ([col. 6, lines 15-21] media presentation systems include computers, dedicated media players, network-connected stereo and/or speaker systems, network-connected vehicle media systems, network-connected televisions, network-connected DVD players, and universal serial bus (USB) devices used to provide a playback device with network connectivity, and the like; [col. 12, lines 20-24] the media presentation system may include a USB device enabling wireless connectivity for a television (or for any other type of media presentation system) or a device (e.g., light emitting diode (LED) lamp) with a built-in network-compatible (e.g., WiFi) speaker).

With regard to claim 9, the limitations are addressed above and Werkelin Ahlin teaches wherein the determination, using the application module, of whether the first wireless device is paired or is in a current cabled connection ([col. 5, lines 10-25] The media presentation system, in some implementations, may be part of the client device 102, such as built-in speakers or a screen, or may be separate from the client device 102, such as a wirelessly coupled speaker (e.g., speaker 108-1)) with the vehicle head unit of the vehicle ([col. 6, lines 10-14] Media Presentation System 108-n) are capable of receiving media content (e.g., from the media content server 104) and presenting the received media content.  For example, in some implementations, speaker 108-1 is a component of a network-connected audio/video system (e.g., a home entertainment system, a radio/alarm clock with a digital display, or an infotainment system of a vehicle)) is performed after authorizing, using the application module, the UI device to remotely control media presentation as presented by the application module ([col. 8, lines 19-23] a media content browsing module 232 for providing controls and/or user interfaces enabling a user to navigate, select for playback, and otherwise control or interact with media content, whether the media content is stored locally or remotely).

With regard to claim 10, the device claim corresponds to the method claim 1, respectively, and therefore is rejected with the same rationale.

With regard to claim 11, the device claim corresponds to the method claim 2, respectively, and therefore is rejected with the same rationale.

With regard to claim 12, the device claim corresponds to the method claim 3, respectively, and therefore is rejected with the same rationale.

With regard to claim 13, the device claim corresponds to the method claim 4, respectively, and therefore is rejected with the same rationale.

With regard to claim 14, the device claim corresponds to the method claim 5, respectively, and therefore is rejected with the same rationale.

With regard to claim 15, the device claim corresponds to the method claim 6, respectively, and therefore is rejected with the same rationale.

With regard to claim 16, the device claim corresponds to the method claim 7, respectively, and therefore is rejected with the same rationale.

With regard to claim 17, the device claim corresponds to the method claim 8, respectively, and therefore is rejected with the same rationale.

With regard to claim 18, the device claim corresponds to the method claim 9, respectively, and therefore is rejected with the same rationale.

With regard to claim 19, the medium claim corresponds to the method claim 1, respectively, and therefore is rejected with the same rationale.




Response to Arguments
 	Applicant's arguments filed 5-19-2022 have been fully considered but they are not persuasive. In the remarks, Applicant argues “responsive to a receipt of the BLE advertising message from the UI device:…determining, using the application module, whether the first wireless device is paired or is in a current cable connection with a vehicle head unit of the vehicle.”, “determining, using the application module, whether the first wireless device is paired or is in a current cabled connection with a vehicle head unit of the vehicle”, and “upon a determination that the first wireless device is not paired with the vehicle head unit and is not a current cabled connection with the vehicle head unit, terminating the authorization of the UI device to remotely control media presentation as presented by the application module.”

Examiner respectfully disagrees with Applicant:
Werkelin Ahlin teaches a method for media presentation in a vehicle ([abstract] Methods, systems, and/or devices for controlling media presentation at a shared media presentation system) and controlling media presentation at a shared media presentation system and an authentication token for the media presentation system [abstract]. Werkelin Ahlin also teaches Bluetooth capabilities ([col. 4, line 65 – col. 5, line 6]  In some implementations, client device 102-1 communicates directly with media presentation systems 108. As pictured in FIG. 1, client device 102-1 is able to communicate directly (e.g., through a wired connection or through a short-range wireless signal, such as those associated with BLUETOOTH/BTLE communication technologies) and also a Bluetooth Low Energy ([col. 13, lines 30-35] the client device 102-1 transmits (e.g., broadcasts) a message indicating availability of the created hotspot and the client device 102-2 detects the created hotspot (or the transmitted message) through a wireless networking technology (e.g., Bluetooth, Bluetooth Low Energy, WiFi, Multicast DNS, or Apple Multipeer connectivity). Werkelin Ahlin further teaches an advertising message such as presenting media content (e.g., media content streams, media content files, advertisements, webpages, videos, audio, games, etc. (Figs. 6A-7; [col. 7, lines 50-55]) where the BLE advertising message is receive by wireless devices located in a vicinity of the UI device ([col. 13, lines 30-35] the client device 102-1 transmits (e.g., broadcasts) a message indicating availability of the created hotspot and the client device 102-2 detects the created hotspot (or the transmitted message) through a wireless networking technology (e.g., Bluetooth, Bluetooth, Bluetooth Low Energy,… After the client device 102-2 detects the created hotspot, in some implementations, the user interface 204 of client device 102-2 is updated (e.g., by user interface module 220) to display the join hotspot affordance 608 (e.g., within media application 222). Furthermore, Applicant argues that Werkelin Ahlin fails to teach “determining, using the application module, whether the first wireless device is paired or is in a current cabled connection with a vehicle head unit of the vehicle”. Examiner respectfully disagrees with Applicant. Werkelin Ahlin teaches that determining, using the application module, whether the first wireless device is paired or is in a current cabled connection ([col. 5, lines 10-25] The media presentation system, in some implementations, may be part of the client device 102, such as built-in speakers or a screen, or may be separate from the client device 102, such as a wirelessly coupled speaker (e.g., speaker 108-1)) with a vehicle head unit of the vehicle ([col. 6, lines 10-14] Media Presentation System 108-n) are capable of receiving media content (e.g., from the media content server 104) and presenting the received media content.  For example, in some implementations, speaker 108-1 is a component of a network-connected audio/video system (e.g., a home entertainment system, a radio/alarm clock with a digital display, or an infotainment system of a vehicle)). This is a broad limitation and is met several places in Werkelin. For example, the cited portion specifically mentions a coupled speaker, to be coupled there must have been a determination that the device has been paired. However, see also Fig. 7 which shows a list of currently paired devices. For the devices to show up on this UI, there must be a determination that the devices were paired or cabled in some fashion. In response to applicant's argument that this determination is not used as a "condition precedent" the Examiner notes that the claims do not necessarily require this first determination to be the same determination as used in the later steps. The claims merely say "upon a determination..." thus, any determination at any time is sufficient to meet these limitations. For example, the Examiner cited Col. 17:19-24 to teach the aspect of “determining that the device is not paired…” and thus revoking authorization to present.  When the user has terminated the connection by "destroying the hotspot," a determination is thus made and the device realizes the speaker is no longer paired and thus prevents further presentation of content. Again, this determination can happen on the user's initiative because the claims do not require it to be the same determination. As such, the Examiner asserts that the Werkelin Ahlin reference sufficiently teaches the limitations of the claim language.


Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA C. LEGGETT whose telephone number is (571)270-7700. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREA C LEGGETT/Primary Examiner, Art Unit 2171